                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

SERGIO MARTINEZ-CORONA,                         §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §    Civil Action No. 4:18-cv-00132-O-BP
                                                §
HOOD COUNTY DISTRICT                            §
ATTORNEY’S OFFICE et al.,                       §
                                                §
       Defendants.                              §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case (ECF No. 11). No objections were filed, and the Magistrate Judge’s recommendation is

ripe for review. The District Judge reviewed the proposed findings, conclusions, and

recommendation for plain error. Finding none, the undersigned District Judge is of the opinion that

the Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court.

       Accordingly, the Court DISMISSES with prejudice Plaintiff’s civil rights complaint as

frivolous and for failure to state a claim upon which relief may be granted under 28 U.S.C. §§

1915A(b)(1) and 1915(e)(2)(B)(i) and (ii). Moreover, to the extent Plaintiff’s claims are barred by

Heck v. Humphrey, 512 U.S. 477 (1994), those claims also should be DISMISSED with

prejudice, but Corona should be permitted to reassert those claims when the conditions under

Heck are met. Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir. 1996) (per curiam).

       SO ORDERED on this 20th day of February, 2019.



                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE
